Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
John A. Goff, Jr. and Carrie A. Goff appeal the magistrate judge’s order entering judgment for Defendants in accordance with the jury’s verdict.* The Goffs brought suit alleging claims under 42 U.S.C. § 1983 (2006) and Maryland law. The Goffs have not provided a transcript, and they fail to establish a basis to have the transcript prepared at government expense. 28 U.S.C. § 753© (2006). We have reviewed the existing record and the issues the Goffs raise on appeal, and find no grounds for appellate relief. Accordingly, we affirm the magistrate judge’s order. Goff v. Baltimore County, No. 1:08-cv-00557-SKG (D.Md. Feb. 6, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 The parties consented to the jurisdiction of a magistrate judge pursuant to 28 U.S.C. § 636(c) (2006).